           Case 1:18-cv-01478-DAD-GSA Document 38 Filed 01/12/21 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER ALLEN VAN GESSEL, 1:18-cv-01478-DAD-GSA-PC
12                Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                 TO ADJUDGE PLRA UNCONSTITUTIONAL
13         vs.                                   (ECF No. 9.)
14   THOMAS MOORE, et al.,
15               Defendants.
16

17

18

19

20

21   I.     BACKGROUND
22          Christopher Allen Van Gessel (“Plaintiff”) is a federal prisoner proceeding pro se and in
23   forma pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403
24   U.S. 388 (1971) and the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(b). This action now
25   proceeds with Plaintiff’s First Amended Complaint, filed on October 7, 2019, on Plaintif f’ s
26   medical claims under the Eighth Amendment against defendants Dr. Thomas Moore, Physicia n’ s
27   Assistant Altuire, and Physician’s Assistant Ballesil, and medical malpractice claims under the
28   FTCA against defendant United States, for monetary damages. (ECF No. 18.)


                                                    1
            Case 1:18-cv-01478-DAD-GSA Document 38 Filed 01/12/21 Page 2 of 5



 1           On October 7, 2019, Plaintiff filed a motion to adjudge the Prison Litigation Reform Act
 2   unconstitutional. (ECF No. 9.) On July 23, 2020, Defendants filed an opposition. (ECF No.
 3   34.) Plaintiff’s motion is deemed submitted. Local Rule 230(l).
 4   II.     LEGAL STANDARDS
 5           A.      Prison Litigation Reform Act
 6           The Prison Litigation Reform Act of 1995 (PLRA), 42 U.S.C. § 1997e(a), was enacted to
 7   curb frivolous prisoner complaints and appeals.”         Luedtke v. Dale Drozd, et al., No.
 8   1:20CV01662AWISAB, 2020 WL 7490085, at *1 (E.D. Cal. Dec. 21, 2020) (citing Silva v. Di
 9   Vittorio, 658 F.3d 1090, 1099-1100 (9th Cir. 2011)). Pursuant to the PLRA, the in forma
10   pauperis statute was amended to include section 1915(g), a non-merits related screening device
11   which precludes prisoners with three or more “strikes” from proceeding in forma pauperis unless
12   they are under imminent danger of serious physical injury. 28 U.S.C. § 1915(g); Luedtke, 2020
13   WL 9490085 at *1 (citing Andrews v. Cervantes, 493 F.3d 1047, 1050 (9th Cir. 2007)).
14           B.      Request for Declaratory Relief
15           “A declaratory judgment, like other forms of equitable relief, should be granted only as a
16   matter of judicial discretion, exercised in the public interest.”    Eccles v. Peoples Bank of
17   Lakewood Village, 333 U.S. 426, 431 (1948); see also Hewitt v. Helms, 482 U.S. 755, 762-63
18   (1987); Public Affairs Assocs., Inc. v. Rickover, 369 U.S. 111, 112 (1962) (per curiam);
19   Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 533 (9th Cir. 2008). “Declaratory relief
20   should be denied when it will neither serve a useful purpose in clarifying and settling the legal
21   relations in issue nor terminate the proceedings and afford relief from the uncertainty and
22   controversy faced by the parties.” United States v. Washington, 759 F.2d 1353, 1357 (9th Cir.
23   1985) (en banc) (per curiam).
24   III.    PLAINTIFF’S MOTION
25           Plaintiff argues that several provisions     of the PLRA and related statutes are
26   unconstitutional,   including § 1997e(a) (administrative grievance procedure), § 1997e(d)
27   (attorney’s fees), § 1997e(e) (limitation on recovery), § 1915(b) (filing fees), § 1915(e)(2)(b)
28   (frivolous actions), and § 1915(g) (“strikes”), on the grounds that they violate prisoners’ rights


                                                     2
              Case 1:18-cv-01478-DAD-GSA Document 38 Filed 01/12/21 Page 3 of 5



 1   to due process, equal protection and access to courts. Plaintiff also argues that the PLRA is
 2   unconstitutional because it was enacted as a legislative rider, the terms “frivolous” and “immine nt
 3   danger” are not defined, there is no legislative history, and the PLRA is both civil and crimina l
 4   law.
 5   IV.      DEFENDANTS’ OPPOSITION
 6            Initially, Defendants request dismissal of Plaintiff’s motion because the motion was never
 7   actually served on Defendants. Defendants were never served by mail and Defense counsel did
 8   not receive a notice of electronic filing because counsel had not appeared in this case until after
 9   the motion had been filed.
10            In addition, Defendants argue that Plaintiff’s motion impermissibly seeks a declaratory
11   judgment beyond the scope of the allegations or relief sought in Plaintiff’s First Amended
12   Complaint. Because Plaintiff’s motion to adjudge the PLRA unconstitutional is entirely absent
13   from the First Amended Complaint, Defendants argue that the motion is not properly before the
14   court.    In support of this argument, Defendants cite Kam-Ko Bio-Pharm Trading Co. Ltd-
15   Australasia v. Mayne Pharma (USA) Inc., 560 F. 3d 935, 943 (9th. Cir. 2009), which held that a
16   party may not make a motion for declaratory relief, but rather the party must bring an action for
17   declaratory judgment.
18            Defendants also argue that Plaintiff’s motion lacks merit. In support, Defendants assert
19   that Plaintiff’s facial challenge fails because his arguments -- that the PLRA is unconstitutio na l
20   because it discriminates against prisoners and restricts a prisoner’s ability to file a civil suit -- are
21   all rationally related to the government’s legitimate interest in deterring frivolous lawsuits.
22            Defendants also cite Supreme Court and Ninth Circuit cases that have previous ly
23   addressed many of Plaintiff’s arguments:
24            See, e.g., Jones v. Bock, 549 U.S. 199, 211 (2007) (“There is no question . . . that
25            unexhausted claims cannot be brought in court.”); Andrews v. King, 398 F.3d
26            1113, 1123 (9th Cir. 2005) (three-strike rule is constitutional) and Rodriguez v.
27            Cook, 169 F.3d 1176, 1181 (9th Cir. 1999) (same); Taylor v. Delatoore, 281 F.3d
28            844, 848-49 (9th Cir. 2002) (filing fee provisions of the PLRA are constitutiona l) ;


                                                        3
           Case 1:18-cv-01478-DAD-GSA Document 38 Filed 01/12/21 Page 4 of 5



 1             Madrid v. Gomez, 190 F.3d 990, 996 (9th Cir. 1999) (PLRA’s limitation on
 2             attorney’s fees is constitutional).
 3   (ECF No. 24 at 4:10-15.)
 4   V.        DISCUSSION
 5             Defendants’ argument that Plaintiff’s motion for declaratory relief is impermissible in
 6   this case has merit. Such request should be denied because it is subsumed by Plaintiff’s damages
 7   claim. See Rhodes v. Robinson, 408 F.3d 559, 565-66 n.8 (9th Cir. 2005) (because claim for
 8   damages entails determination of whether officers’ alleged conduct violated plaintiff’s rights, the
 9   separate request for declaratory relief is subsumed by damages action); see also Fitzpatrick v.
10   Gates, No. CV 00-4191-GAF (AJWx), 2001 WL 630534, at *5 (C.D. Cal. Apr. 18, 2001)
11   (“Where a plaintiff seeks damages or relief for an alleged constitutional injury that has already
12   occurred declaratory relief generally is inappropriate[.]”) Therefore, Plaintiff’s motion shall be
13   denied.
14             In addition, Plaintiff is advised that “[f]ederal courts have consistently rejected claims
15   that the PLRA violates the Constitution.” Leudtke 2020 WL 7390085, at *3 (citing See Gilmo re
16   v. People of the State of California, 220 F.3d 987, 1008 (9th Cir. 2000) (“No circuit court has
17   found the PLRA to violate due process or the Equal Protection Clause. We decline to stray from
18   these precedents.); Polanco v. Hopkins, 510 F.3d 152, 156 (2d Cir. 2007) (joining the other
19   circuits that have upheld the constitutionality of this statute.); White v. State of Colo., 157 F.3d
20   1226, 1235 (10th Cir. 1998) (“we now join the Eleventh, Sixth, and Fifth Circuits in concluding
21   that § 1915(g) does not violate the guarantees of equal protection and due process); Gavin v.
22   Branstad, 122 F.3d 1081, 1092 (8th Cir. 1997) (reversing district court decision that immedia te
23   termination decision of PLRA was unconstitutional); Madrid v. Gomez, 190 F.3d 990, 996 (9th
24   Cir. 1999) (“the government's interest was apparently to curtail frivolous prisoners’ suits and to
25   minimize the costs—which are borne by taxpayers—associated with those suits” and survive the
26   minimal standard for rational basis review.); see also Morrison v. Davis, 88 F.Supp.2d 799, 808
27   (S.D. Ohio 2000), amended in part, 195 F.Supp.2d 1019 (S.D. Ohio 2001) (“This Court finds
28   that although the PLRA does single out prisoners for a particular burden in § 1983 actions,


                                                       4
             Case 1:18-cv-01478-DAD-GSA Document 38 Filed 01/12/21 Page 5 of 5



 1   Congress's goal in placing that burden on prisoners was to bring prisoners’ litigation incentive s
 2   on par with, not below, non-incarcerated litigants. The principles of equal protection do not
 3   prevent Congress from burdening prisoners in this way. Thus, Plaintiff’s arguments fit better in
 4   the legislative rather than the judicial forum.”)).
 5   VI.      CONCLUSION
 6            Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion to adjudge
 7   the PLRA unconstitutional, filed on October 7, 2019, is DENIED.
 8
     IT IS SO ORDERED.
 9

10         Dated:   January 12, 2021                              /s/ Gary S. Austin
                                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                           5
